Name: Commission Regulation (EEC) No 3057/78 of 22 December 1978 amending Regulation No 785/67/EEC on the buying in of olive oil by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 361 /56 Official Journal of the European Communities 23. 12. 78 COMMISSION REGULATION (EEC) No 3057/78 of 22 December 1978 amending Regulation No 785/67/EEC on the buying in of olive oil by interven tion agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (!), as last amended by Regulation (EEC) No 1 562/78 (2), and in particular Article 1 2 (4) thereof, Whereas it is specified in Commission Regulation No 785/67/EEC (3), as last amended by Regulation (EEC) No 2898/78 (4), that intervention shall be confined to the olive oils specified in the Annex to Regulation No 136/66/EEC ; whereas in order to ensure that the inter ­ vention system operates correctly, the method of analysis to be used to guarantee that products offered for intervention correspond to the definitions of the abovementioned oils should be specified ; Whereas the scale of increases and reductions for adjusting buying in prices in line with the values of the various qualities of oil liable to be offered for inter ­ vention is specified in the Annex to Regulation No 785/67/EEC ; whereas, to ensure that these differenti ­ ated increases are correctly applied for virgin oils other than lampante, it is necessary to ascertain that these oils do actually possess the requisite characteris ­ tics ; Whereas experience has also shown that certain varia ­ tions have occurred in the price differences recorded on the market between different qualities of oil ; whereas it consequently appears desirable to amend the Annex to the said Regulation to take account of these variations ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, 1 . The following paragraphs are added to Article 2 : The offer shall not be accepted until the interven ­ tion agency : (a) has checked by means of the methods set out in Annexes VII and VIII to Regulation (EEC) No 1058/77 that the oil offered does not contain re-esterified oil or other types of oil ; (b) in the case of offers of olive oil of a type described in point 1 of the Annex to Regula ­ tion No 136/66/EEC, has checked that the oil offered does not contain oils having the charac ­ teristics set out in point 3 of Annex I to Regula ­ tion (EEC) No 1058/77, the presence of these characteristics being tested by the method described in Annex V to that Regulation . The provisions of the preceding paragraph do not apply to lots not exceding 10 tonnes, except where a doubt exists as to the type of oil offered.' 2. The first subparagraph of Article 3 ( 1 ) is replaced by three subparagraphs as follows : The buying in price shall be adjusted by applying the price increases and reductions specified in the Annex to this Regulation to the intervention price. The adjustments specified for virgin oils other than lampante may be granted only for oils for which it has been established they have the characteristics specified in point 1 of Annex I to Regulation (EEC) No 1058/77. The provisions of the preceding subparagraph do not apply to lots not exceeding 10 tonnes, except where a doubt exists as to the quality of oil offered.' 3 . The Annex is replaced by the Annex to this Regula ­ tion . HAS ADOPTED THIS REGULATION : Article 1 Regulation No 785/67/EEC is amended as follows : Article 2 ( ») OJ No 172, 30 . 9 . 1966, p . 3025/66. (2 ) OJ No L 185, 7. 7. 1978 , p. 1 . (3) OJ No 264, 31 . 10 . 1967, p. 11 . This Regulation shall enter into force on 1 January 1979 .(4) OJ No L 336, 2. 12 . 1978 , p. 37. 23 . 12. 78 Official Journal of the European Communities No L 361 /57 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1978 . For the Commission Finn GUNDELACH Vice-President ANNEX Description and quality as defined in the Annex to Regulation No 136/66/EEC (the degree of acidity represents the free fatty acid content, expressed as grams of oleic acid per 100 grams of oil) Price increase u.a/ 100 kg Price reduction u.a./100 kg Virgin olive oil, extra : 0.6 ° or less acidity 28 Virgin olive oil , extra : more than 0.6 ° up to and including 1 ° acidity 16 Virgin olive oil , fine 10 Virgin olive oil, semi-fine   Virgin olive oil, lampante 1 ° 5 Other virgin olive oils, lampante :  more than 1 ° , up to and including 8 ° acidity  more than 8 ° , up to and including 12 ° acidity  more than 12 ° acidity Reduction increased by 0.10 unit of account for each additional tenth of a degree of acidity Reduction increased by 0.14 unit of account for each additional tenth of a degree of acidity Reduction increased by 0-18 unit of account for each additional tenth of a degree of acidity Olive oil from olive residues, 5 ° acidity 66 Other olive oils from olive residues :  more than 5 ° , up to and including 8 °  more than 8 ° , up to and including 12 °  more than 12 ° acidity Reduction increased or decreased by 0.10 unit of account for each tenth of a degree by which the acidity increases or decreases Reduction increased by 0.14 unit of account for each additional tenth of a degree of acidity Reduction increased by 0.18 unit of account for each additional tenth of a degree of acidity